Citation Nr: 0604003	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  03-11 254	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased initial rating for degenerative 
joint disease of the lumbar spine, now rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel




INTRODUCTION

The veteran served on active duty from July 1985 to March 
2002.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that awarded service connection and a 10 
percent rating for degenerative joint disease of the lumbar 
spine.  In April 2004, the Board remanded the case.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from July 
1985 to March 2002.

2.  On January 26, 2006, the VA RO in Montgomery, Alabama, 
notified the Board that the veteran died on August [redacted], 2005.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board had remanded this case in April 2004, and in May 
2005, the RO had issued the veteran a supplemental statement 
of the case and certified the appeal to the Board.  
Unfortunately, on August 28, 2005, the veteran died during 
the pendency of the appeal.  The RO notified the Board of the 
veteran's death via facsimile of his death certificate on 
January 26, 2006.  As a matter of law, veterans' claims for 
VA benefits do not survive their deaths.  Zevalkink v. Brown, 
102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 
10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. 
App. 42, 47 (1994).  Thus, this appeal on the merits is now 
moot by virtue of the veteran's death, and the Board must 
dismiss the appeal for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).


ORDER

The appeal is dismissed.


		
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


